Citation Nr: 1100340	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a facial disorder, 
manifested by pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to April 1968.  The 
Board notes that the character of the Veteran's discharge was 
initially determined to be under other than honorable conditions, 
barring receipt of VA benefits.  In a June 1981 determination, VA 
upgraded the Veteran's discharge, no longer precluding the 
payment of VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Detroit, 
Michigan, which denied the above claim.

In June 2009, the Veteran testified at a Travel Board hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the claims file.

In August 2009, the claim for service connection for headaches 
was dismissed and the claim for service connection for a facial 
disorder was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  This claim has been returned for 
review by the Board.  


FINDING OF FACT

The current findings regarding a chronic disability affecting the 
Veteran's face are unclear, and the Veteran has failed to 
cooperate in the development of his claim by failing to report 
for an examination or indicating a current willingness to report.  


CONCLUSION OF LAW

A chronic disability affecting the face was not incurred in or 
aggravated by his active service based on the evidence currently 
of record; a neurological 
disorder also may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

With respect to the VA's duty to assist, review of the record 
reveals that all appropriate notice and development has been 
accomplished.  Further, the Veteran was notified of the type of 
evidence necessary to establish a disability rating and effective 
date for that disability.  A letter of October 2006 provided 
pertinent notice and development information.  

The Board attempted to obtain a medical nexus opinion with 
respect to his claim of service connection.  Pursuant to this 
remand directive, the RO scheduled a VA examination in October 
2009 for in order to obtain a medical nexus opinion.  Although 
the record does not contain any letters verifying the Veteran was 
notified of this scheduled examination, the regular practices of 
VA do not include maintaining a hard copy of these notices.  
Consequently, the mere absence of this notice from the claims 
file generally cannot be used as evidence demonstrating this 
notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 
339 (2010).  There is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is 
no such clear evidence to rebut the presumption of notification 
in this case.  The Board further notes that the record does not 
reflect that the Veteran or his representative have requested 
another examination.  Therefore, pursuant to 38 C.F.R. § 3.655, 
the Board must make a decision on the Veteran's claim based on 
the evidence of record. 

For the above reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

Service Connection for a Disability Claimed as Facial Pain

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic or this is 
legitimately questionable.  38 C.F.R. § 3.303(b).  And evidence 
relating a current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Service connection will be presumed for certain chronic diseases, 
such as neurological disorders, if manifested to a compensable 
degree (generally at least 10-percent disabling) within the year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

As explained, the most fundamental requirement for any claim for 
service connection is that the veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified 
any medical evidence showing a current diagnosis of an underlying 
disability for his complaints of facial pain.  A review of his 
service treatment records, private medical records, as well as VA 
examination and treatment records does not show a diagnosed 
chronic disorder.  As noted in the prior remand, the service 
treatment records include several entries documenting complaints 
of facial pain.  Evidence on file makes reference to the Veteran 
being superficially wounded by a grenade/booby trap in 1967 while 
serving as a telephone repairman in Vietnam.  However, there is 
no reference to any specific wound or injury to the head in the 
service treatment records.  An August 1967 record documents a 
deviated septum with obstruction of the left side of the nose.  
An entry dated in October 1967 notes a past history of head and 
facial pain as well as of a severe sinus problem, diagnosed as 
sinusitis.  In March 1968, the Veteran underwent evaluation for 
his reports of headaches and pain over the bridge of the nose.  
The examiner found no evidence of organic disease causing the 
headaches or facial pain and no evidence of a brain tumor or 
intra-cranial lesion.  X-ray films reveal that an April 1968 
skull series was within normal limits.  An examination conducted 
in January 1968, prior to the Veteran's separation from service, 
reflected that clinical examination of the head was normal, as 
was a neurological evaluation.

The file contains a VA neurosurgical note dated in December 1999 
at which time the Veteran underwent an evaluation of his facial 
pain, giving a history of this condition since 1967.  The 
reviewing physicians indicated that the Veteran had atypical 
facial pain which had been present for 31 years and had been 
refractory to numerous treatments.  The physicians did not feel 
that the pain was typical of trigeminal neuralgia or other nerve 
pain and suspected a strong psychological component to the pain 
syndrome.  VA records dated from 1999 to 2007 indicate that the 
Veteran continued to have manifestations of facial pain.  

A VA examination was conducted in November 2008, at which time 
the Veteran gave a history of being hit by a grenade during 
service in Vietnam in January 1967, following which he began 
experiencing headaches which continued for the next 41 years.  
Chronic headaches were diagnosed which were etiologically linked 
to sinusitis, unrelated to service.

More recently received VA outpatient records dated between 2008 
and 2010 do not reflect complaints of facial pain.  As noted, VA 
examination was scheduled in October 2009, but he failed to 
report.  

At his hearing, the Veteran reported his service and medical 
history, which included a history of facial pain since March 
1967.  He is competent, even as a layman, to proclaim for example 
having experienced facial pain.  Indeed, he is even competent to 
make this proclamation absent any supporting contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability, during service and since, even 
where not corroborated by contemporaneous medical evidence).  

His lay testimony concerning this also must be credible to 
ultimately have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
However, his pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285.  
Moreover, the specific type of condition he is alleging to have, 
which appears to be neurological in nature, is not the type that 
is readily capable of lay diagnoses, such as would be the case if 
his claim, instead, was for a separated shoulder, broken leg, pes 
planus (flat feet), varicose veins, etc.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007).

For these reasons and bases, the Board rejects the Veteran's 
unsubstantiated lay statements as competent and credible evidence 
sufficient to establish the required current diagnosis of a 
chronic disability claimed as facial pain.  See Colantino v. 
Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 
2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 
2010).

In sum, as reported above, different diagnoses have been 
considered; however, it is not clear from the record, if his 
complaints represent an underlying disability or whether, in 
fact, they result in no disability or are unrelated to the in-
service finding.  That is, there is no medical evidence on file, 
which relates the current complaints to the Veteran's period of 
active duty.  As noted, the Veteran had been scheduled for VA 
examination in order to determine the nature and severity of his 
facial complaints, but the Veteran has not cooperated.

Consequently, the Board finds that the preponderance of the 
evidence is against this claim and, as such, it must be denied.  
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a chronic disability claimed as facial 
pain is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


